Citation Nr: 1432010	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-43 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for service-connected right ear high frequency hearing loss.

2.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to June 12, 2013.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2013.  The transcript of the hearing has been associated with the Virtual VA claims file.

The case was brought before the Board in January 2014 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new VA examination.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The results of audiometric tests conducted in January 2010 and February 2014 show that the Veteran had level I hearing in his service-connected right ear.

2.  The Veteran's non-compensable service-connected disabilities did not interfere with his employability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for right ear high frequency hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 10 percent evaluation for multiple noncompensable service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in December 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records.  The Veteran was also afforded VA examinations in January 2010 and March 2014.  The examinations are adequate for purposes of rating the Veteran's hearing loss, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Generally speaking, if impaired hearing is service connected in only one ear, the non-service-connected ear is assigned a designation of Roman numeral I for purposes of determining the percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).  

III.  Analysis

In a July 1980 rating decision, service connection was granted for moderate sensorineural high frequency hearing loss of the right ear and an initial noncompensble rating was assigned, effective June 28, 1980.  The Veteran filed the current claim for an increased rating in December 2009.

Prior to filing the claim on appeal, the Veteran had undergone a VA examination in June 2008.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20

The pure tone threshold average was 19 in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner noted the Veteran had "clinically normal hearing sensitivity with excellent speech discrimination scores."

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral I for the right ear.  Pursuant to Table VII, combining that score with the designation of I for the nonservice-connected left ear, the appropriate rating is 0 percent.  

After filing his claim now on appeal, the Veteran underwent a VA examination in January 2010.  The Veteran reported right ear pain and complained about having earaches.  He also reported having significant difficulty hearing and understanding speech.  The veteran referred to an incident in which his ears bled while on a lengthy flight in the service.  He is service connected for tympanic membrane perforation.  The veteran also reported suffering a head injury in 2005 after being beaten.

On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20

The pure tone threshold average was 20 in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner noted normal middle ear pressure and hypermobile system compliance.  The examiner recommended medical follow-up regarding the Veteran's complaint of ear pain.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral I for the right ear.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

The Veteran underwent a second VA examination in February 2014 after complaining that his hearing had worsened.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
30

The pure tone threshold average was 25 in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner noted that ipsilateral acoustic reflexes and contralateral acoustic reflexes were abnormal.  The examiner concluded that the Veteran had normal hearing in the left ear and sensorineural hearing loss in the right ear.  The examiner noted that the Veteran's hearing loss is not considered disabling for VA purposes, which "can occur when the auditory thresholds are greater than 25dB at one or more frequencies in the 500-4000 Hz range."  The examiner concluded that the Veteran's hearing loss does not impact ordinary conditions of daily life.

Applying Tables VI and VII from 38 C.F.R § 4.86(a), provides Roman numeral I for both ears.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

There are also VA treatment records of note in the claims file.  In April 2011, the Veteran was seen for a hearing evaluation.  The Veteran reported that he lost his hearing aid.  He also reported a decrease in hearing sensitivity since his last hearing test, which was completed at the January 2010 VA examination.  The Veteran reported that he has difficulty hearing out of his right ear and that he did not know how well he hears out of the left ear as he stated he has "only been tested in the right ear."  The Board notes that the January 2010 VA examination report listed results for both ears.  He also complained of constant tinnitus.  He reported not experiencing dizziness, otalgia, or aural fullness.

Speech reception thresholds (SRT) were obtained at 20 dB HL in each ear.  The treatment note indicates that "air-conduction thresholds revealed a mild to moderately-severe hearing loss...with a pure-tone average of 33 dB HL, and a flat moderately-severe hearing loss...with a pure-tone average of 63 dB HL.  Speech discrimination scores were not measured..."  Distortion Product Otoacoustic Emissions (DPOAEs) were recorded for F2 frequencies from 750-3000 Hz and at 8000 Hz.  DPOAEs were absent from 4000-6000 Hz.  The treatment report noted that the "presence of DPOAEs is consistent with no more than a mild hearing loss at those frequencies."  Therefore, the audiologist reported that the "air-conduction threshold results are not consistent with SRTs or the presence of DPOAEs."  The note indicates that the Veteran "was fatigued during testing and had difficulty focusing on the task at hand."  The note concluded that the Veteran "will need to be re-tested prior to the ordering of any hearing aid."  The Veteran "was advised to get plenty of rest the night before the test in order to be awake and alert during testing."

An audiologist note from a week later showed that the hearing thresholds for the right ear were relatively flat with mild hearing loss.  The speech discrimination score was 88 percent.  The audiologist reported that the results "show great improvement" compared to the test from a week earlier.  Further, the audiologist found that the results were more consistent with the VA examination from January 2010 "but do show a slight decrease in hearing sensitivity, bilaterally."

The next treatment record of note is from May 2012.  The Veteran wanted his hearing checked.  He also reported that the tubing on his hearing aid was dirty and that he lost his cleaning kit.  He also explained that he experiences intermittent, bilateral tinnitus.  He stated he has some otalgia, but denied otitis media, aural pressure and dizziness/vertigo.  The test results "were too inconsistent to record."  The reason was due to a "lack of agreement between the speech reception thresholds and the pure tone threshold."  The note discusses the fact that the Veteran's hearing aids were cleaned and the tubing, domes, and batteries were replaced.  The Veteran was also given a new cleaning kit.

A treatment note from September 2012 indicates that the Veteran presented complaining of increased hearing loss and intrusive tinnitus.  The note provides that there was a "minimal response level at 1000 Hz" at 90 dB for the right ear.  The Veteran stated that he can only hear the loud beeps.  The note indicates that "reinstruction was offered."  There was then a "minimal response level at 1000 Hz at 60 dB HL.  No responses were offered to spondee familiarization list at 75 dB."  The treatment note reports that the Veteran was "able to communicate at conversational speech level."  In regards to the hearing aids, the note indicates that the batteries were dead.  The batteries were replaced and the tubing was cleaned.  The hearing aids were returned to the Veteran in working order and he was issued another cleaning kit.

The Veteran reported that he was very bothered by his tinnitus.  It was recommended to the Veteran that he "add use time with the aids to help mask the tinnitus."  The treatment note reports that the Veteran complained that "the test was short today."  The audiologist responded by discussing with the Veteran that he is "having difficulty with testing tasks, possibly due to his tinnitus perception."

There is another audiology note dated in November 2012.  The Veteran reported "he cannot hear" and that he is unsure if "his hearing aids help him or not."  He reported his ears are hurting him.  The note indicates that the Veteran told the audiologist that she was talking "aggressively" towards him.

Otoacoustic emissions (OAE) were "performed on both ears twice and revealed present/reduced OAEs through [3000] Hz and absent at [4000] Hz and beyond for both ears.  Pure tone responses were obtained at 85dB at 500 Hz, 95dB at [1000] Hz and 90 dB at [2000] Hz for the right ear.  Pure tone responses were obtained at 95dB at 500 [and 2000] Hz, 90dB at [1000] Hz for the left ear."  The treatment note indicates that these "responses indicated a profound hearing loss although the Veteran was able to [communicate] at normal conversational levels."

The note also indicates that the Veteran was advised to see his primary care physician about his ear pain.  The Veteran was also given batteries, a battery card so he could order more batteries, and he was given a cleaning kit.

Next, there is an audiology note from December 2013.  The Veteran complained that other people have to yell so that he can hear them and that others have told him that he speaks too loud.  The note reported that "pure tone responses revealed essentially normal hearing in both ears.  Word discrimination was good at 92 [percent] in both ears."

The note concludes with the following: "It was explained to [the Veteran] that understanding involves much more than just the ear.  It was recommended he see his PCP [primary care physician] (and maybe even neurology) if he continues to have difficulty understanding.  [The Veteran] does not need to be seen in audiology for at least two years."

In January 2014, the Veteran presented complaining about worse tinnitus and that he could not hear.  The note indicates that the Veteran's hearing aids were not working at all and they had to be cleaned.  The note indicates that the hearing aid tubes "were completed occluded."  The Veteran complained that his tinnitus was keeping him from sleeping.  It was noted that a "sound conditioner" would be ordered for him.  This is the final medical record of note in the file.

In deciding the claim, the Board has considered the Veteran's statements.  The Veteran also submitted several statements from acquaintances who explained that the Veteran speaks too loudly, cannot hear, and often times needs to be touched in order to notice people.  These lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

In this case, the Board finds that the requirements for a compensable rating are not met based on the demonstrated levels of hearing impairment.  At both VA examinations during the appeal period, the Veteran's hearing tests resulted in findings that did not warrant a compensable rating under 38 C.F.R. § 4.86.  While the results of the VA examinations showed some worsening, the severity never reached a compensable level.  These tests carry significant probative weight.  There are some treatment records that seem to show worsened hearing between the two VA examinations; however, in each of those records, the accuracy of the results was questioned by the audiologist and they were not adequate for rating purposes.  Inconsistencies in each of those tests were noted.  In April 2011, the Veteran's hearing seemed to have worsened upon testing, but the audiologist wrote that the test results were "inconsistent" and the Veteran was "fatigued" during the testing.  Due to this uncertainty, the Veteran returned approximately a week later and was tested again.  Those results were "more consistent" with the January 2010 VA examination.

In May 2012, the Veteran's hearing was tested again but the results were "too inconsistent to record."  The hearing aids were noted to be dirty and were cleaned by VA staff.  In September 2012, the Veteran demonstrated "minimal response" during testing but he was "able to communicate at conversational speech level."  The batteries in the hearing aid were dead and it had to be cleaned again.

A few months later, in November 2012, the Veteran was again tested and the "responses indicated a profound hearing loss."  However, the audiologist again noted that the Veteran was able to communicate "at normal conversational levels."  Further, a month later, the "pure tone responses revealed essentially normal hearing in both ears" and word discrimination was at 92 percent in both ears.  Given, that the results of the few tests that showed worsened hearing were questioned by the audiologists performing the tests and that re-testing in a month's time showed essentially the same hearing loss as the VA examinations, the Board concludes that an increased rating is not warranted.

The weight of the credible evidence demonstrates that a compensable rating for the Veteran's right ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected right ear hearing loss, to include difficulty hearing and understanding conversational speech.  The Veteran has reported that he cannot hear conversationally and yells when speaking to others.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.

V.  Multiple Non-Compensable Service-Connected Disabilities

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

Here, as the Veteran has been granted a compensable disability evaluation for the tinnitus, effective June 12, 2013.  Therefore, a separate rating cannot be assigned under 38 C.F.R. § 3.324 after June 12, 2013 as a matter of law.  The only remaining issue is whether the Veteran is entitled prior to that date.

The Veteran asserts that he should be entitled to a 10 percent disability rating under 38 C.F.R. § 3.324 for the applicable period because he had multiple noncompensable service-connected disabilities, including: right ear hearing loss, left ankle tendonitis, perforation of the left tympanic membrane, and bilateral tinea pedis.

In January 2010, the Veteran was afforded a VA examination for hearing loss.  The examiner concluded that the Veteran's hearing condition had "no significant effects" on employment.  The February 2014 examiner opined that the Veteran's hearing loss had no effect on the Veteran's daily activities.  After reviewing the VA treatment records in the claims file, the Board finds the Veteran did not present for any treatment or make any complaints about any of his service-connected disabilities other than his hearing loss during the pendency of this appeal.

Further, the Veteran has never provided any evidence in support of a 10 percent rating under 38 C.F.R. § 3.324.  The Veteran provided numerous lay statements, including from friends and associates, about his claim for an increased rating for hearing loss and tinnitus, but none of those statements indicate his conditions' impact on employment.

There is one piece of evidence in the VA treatment records of note.  A neuropsychology consult dated in September 2013 provides some information regarding the Veteran's work history.  At that consultation, the Veteran complained "that he has much difficulty with concentration and short term memory since an incident in 2005 when he was 'beat up' by the Nashville police by his account.  He indicates that this short-term memory difficulty has impeded his ability to maintain employment."  The report also noted that he "has been unemployed since 2009 and has never held lengthy employment."  The Veteran has a "history of serving 3 years of a 10 year sentence for second degree murder charges stemming from a fight with a male who made sexual advances.  He was released in 1988.  He also had numerous incarcerations on burglary and drug charges...  He was charged with domestic violence in 2012 by his sister."  Finally, the report indicates that the Veteran "does not receive disability" payments.

Despite a lack of work history, the Board finds that there is no indication from the record that the Veteran's functional impairment from his service-connected disabilities clearly interfered with his normal employability.  In fact, the only assertion in the file from the Veteran regarding an inability to work is that he has residual problems from being beaten in 2005.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a compensable disability rating under the provisions of 38 C.F.R. § 3.324 is not warranted.

ORDER

Entitlement to a compensable disability evaluation for service-connected right ear high frequency hearing loss is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to June 12, 2013 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


